[Cite as State v. Hefner, 2018-Ohio-2344.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 8-17-44

        v.

HARLEY J. HEFNER,                                         OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR14-10-0228

                                      Judgment Affirmed

                              Date of Decision: June 18, 2018




APPEARANCES:

        Eric J. Allen for Appellant

        Sarah J. Warren for Appellee
Case No. 8-17-44



ZIMMERMAN, J.

       {¶1} Defendant-appellant, Harley Hefner (“Hefner”), brings this appeal from

the October 17, 2017 judgment entry of the Logan County Common Pleas Court

revoking his community control and sentencing him to a seven-year prison term.

For the reasons set forth below, we affirm the judgment of the trial court.

                          Facts and Procedural History

       {¶2} On October 14, 2014, Hefner was indicted on six criminal charges in

Logan County: Count One, Burglary, in violation of R.C. 2929.11(A)(2), a felony

of the second degree; Count Two, Burglary, in violation of R.C. 2929.11(A)(2), a

felony of the second degree; Count Three, Burglary, in violation of R.C.

2929.11(A)(2), a felony of the second degree; Count Four, Burglary, in violation of

R.C. 2929.11(A)(2), a felony of the second degree; Count Five, Burglary, in

violation of R.C. 2929.11(A)(2), a felony of the second degree; and Count Six,

Breaking and Entering, a violation of R.C. 2911.13(A), a felony of the fifth degree.

(Doc. 2).

       {¶3} Ultimately, Hefner was convicted in the trial court of one count of

burglary and one count of breaking and entering. A sentencing hearing was held in

the trial court on February 9, 2015 wherein Hefner was sentenced to five years of

community control and was ordered to successfully complete a six-month



                                         -2-
Case No. 8-17-44


residential program at West Central Community Corrections Facility. Further, in

its sentencing entry, the trial court notified Hefner as follows:

       “Defendant is notified that any violation of the terms and
       conditions of community control may result in the Court imposing
       a longer time under the same sanction, or the Court may impose
       a more restrictive sanction, or the Court may impose a prison
       term of Six (6) years for the crime of Burglary and a prison term
       of One (1) year for the crime of Breaking and Entering for a total
       of Seven (7) years.” (Doc. 34).

Hefner did not appeal this entry.

       {¶4} While on community control, Hefner’s probation officer filed several

motions to revoke Hefner’s community control, including one filed on July 27,

2017. In that motion, Hefner’s probation officer alleged that Heffner was in

possession of methamphetamines and amphetamines and resisted a lawful arrest by

law enforcement, all of which were in violation of the following community control

sanctions imposed upon Hefner by the trial court:

       “I will obey federal, state and local laws and ordinances, including
       those related to illegal drug use and registration with authorities.
       * * *.” (Doc. 111, Exhibit A).

       {¶5} The trial court conducted a community control violation hearing on

September 5, 2017, at which time Hefner admitted to violating his community

control. The trial court then proceeded to sentence Hefner to a prison term of six

years for the burglary conviction and one year for the breaking and entering




                                          -3-
Case No. 8-17-44


conviction. The trial court ordered the prison terms to be served consecutively, for

an aggregate sentence of seven years. (Doc. 120).

       {¶6} Hefner appealed the trial court’s sentence, raising the following

assignment of error.

                           ASSIGNMENT OF ERROR

       THE RECORD IN THIS MATTER DOES NOT SUPPORT THE
       IMPOSITION OF CONSECUTIVE SENTENCES PURSUANT
       TO STATE LAW R.C. 2929.14.

       {¶7} In his sole assignment of error, Hefner argues that the sentences

imposed by the trial court were too harsh and that the trial court did not take into

consideration Hefner’s attempts at rehabilitation. We disagree.

                                Standard of Review

       {¶8} A sentence imposed by a trial court will not be disturbed absent a

showing by clear and convincing evidence that the sentence is unsupported by the

record; the procedure of the sentencing statutes was not followed or there was not a

sufficient basis for the imposition of a prison term; or that the sentence is contrary

to law. State v. Ward, 3d Dist. Crawford No. 3-17-02, 2017-Ohio-8518.

                                      Analysis

       {¶9} “‘The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give

its reasons for imposing maximum or more than minimum sentences.’” State v.


                                         -4-
Case No. 8-17-44


Castle, 2nd Dist. Clark No. 2016-CA-16, 2016-Ohio-4974, ¶26, quoting State v.

King, 2nd Dist. Clark Nos. 2012-CA-25, 2012-CA-26 ¶ 45, 2013-Ohio-2021.

       {¶10} At the time of the original sentence placing a defendant on community

control, the trial court must notify the defendant of the duration of the possible

prison term that could result if community control is violated. R.C. 2929.19(B)(4).

Following a community control violation, the trial court must comply with the

sentencing requirements when ordering a sentence for the violations. State v.

Fraley, 105 Ohio St. 3d 13, 2004-Ohio-7110, ¶17, citing State v. Martin, 8th Dist.

Cuyahoga No. 82140, 2003-Ohio-3381, ¶35. Our review of the record reveals that

Hefner was informed at his original sentencing hearing (held February 9, 2015) that

if he violated the terms of his community control, he could receive a total of seven

years in prison.

       {¶11} At Hefner’s September 5, 2017 sentencing hearing for his violation of

community control, the trial court indicated that it had considered Hefner’s prior

criminal history, his multiple community control violations, his failed attempts at

rehabilitation, and the need to protect the public from Hefner. Additionally, the trial

court stated:

       “In addition to the violations of substance abuse, your conduct in
       causing other criminal charges to be placed against you has been
       a factor to be considered. After review of all circumstances, the
       Court finds that you are no longer amendable to community
       control.” (Sept. 5, 2017 Tr. Pg. 18).


                                         -5-
Case No. 8-17-44


And:

       “The Court finds that consecutive sentences are necessary to
       protect society, to punish the defendant that [sic] are not
       disproportionate sentences. The Court finds that the defendant’s
       [sic] committed criminal conduct while under court sanction. The
       Court finds the defendant’s criminal history shows that
       consecutive terms are necessary to protect the public.” (Sept. 5,
       2017 Tr. Pg. 19).

The trial court then proceeded to sentence Hefner to consecutive prison terms for

his burglary and breaking and entering convictions.

       {¶12} We find that the prison terms imposed by the trial court were within

the statutory range and that Hefner was properly notified of the potential

consequences should he violate the community control sanctions imposed by the

Court. We further find that Hefner has failed to demonstrate that the sentences of

the trial court were clearly and convincingly contrary to law in light of his failed

attempts at rehabilitation, multiple probation violations and new criminal charges.

Thus, Hefner’s argument that his consecutive sentences were contrary to law is not

well-taken and his sole assignment of error is overruled.

       {¶13} Having found no prejudicial error in the particulars assigned and

argued, the judgment of the Logan County Common Pleas Court is affirmed.

                                                               Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/jlr


                                        -6-